Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed June 21, 2022 in response to the Office Action of March 24, 2022 is acknowledged and has been entered.  Claims 1-13, 15-18, and 20 were amended. New claim 21 has been added.  
2.	Claims 1-13 and 15-21 are pending and under consideration. 
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,874,731 (Alten et al.  Dec. 29, 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘731 claims are drawn to:
1. A single chain T cell receptor (TCR) comprising SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57, wherein each of SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57 comprise at most one conservative amino acid substitution. 
    2. The single chain TCR according to claim 1, wherein said single chain TCR specifically and/or selectively binds to SEQ ID NO: 133. 
    3. The single chain TCR according to claim 1, comprising a TCR .alpha. variable chain comprising an amino acid sequence having at least 95% identity to SEQ ID NO: 52 and a TCR beta variable chain comprising an amino acid sequence at least having 95% identity to SEQ ID NO: 58. 
    4. A nucleic acid encoding for the single chain TCR according to claim 1. 
    5. A vector comprising a nucleic acid according to claim 4. 
    6. A host cell comprising the single chain TCR according to claim 1. 
    7. A pharmaceutical composition comprising the single chain TCR according to claim 1. 
    8. A method of manufacturing the single chain TCR, comprising providing a suitable host cell, providing a genetic construct comprising a coding sequence encoding the single chain TCR according to claim 1, introducing into said suitable host cell said genetic construct, expressing said genetic construct by said suitable host cell. 
    9. The method according to claim 8, further comprising isolation and purification of the single chain TCR from the suitable host cell and, optionally, reconstitution of the single chain TCR in a T-cell. 
    10. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1.beta. chain comprising the amino acid sequences of SEQ ID NO: 55, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 57, wherein each of SEQ ID NOs: 49 and 55 comprise at most one conservative amino acid substitution. 
    11. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1.beta. chain comprising the amino acid sequences of SEQ ID NO: 55, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 57, wherein each of SEQ ID NOs: 50 and 56 comprise at most one conservative amino acid substitution. 
    12. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1.beta. chain comprising the amino acid sequences of SEQ ID NO: 55, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 57, wherein each of SEQ ID NOs: 51 and 57 comprise at most one conservative amino acid substitution. 
    13. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1.beta. chain comprising the amino acid sequences of SEQ ID NO: 55, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 57. 
    14. The single chain TCR according to claim 13, wherein said single chain TCR specifically binds to SEQ ID NO: 133. 
    15. The single chain TCR of claim 1, wherein the single chain TCR is a soluble TCR.
The instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented claims which have all of the characteristics of the claimed soluble antigen recognizing construct, comprising SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57, wherein each of SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57 comprises at most one conservative amino acid substitution and nucleic acids and host cells for expressing the antigen recognizing construct as set forth above. 
Response to Arguments
4.	Applicant argues that THEY will determine whether to file a terminal disclaimer or not once claims are otherwise found allowable.  Accordingly, withdrawal of the rejection is respectfully requested.

Applicant’s statement is not found persuasive because the instant claims are still obvious in view of the ‘731 claims and not terminal disclaimer has been filed. 

5.	Applicant is advised that should claims 8 and 9 be found allowable, claims 10-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	Applicant states that this indicates claims 8 and 9 are allowable.  However, claim 8 and 9 were not found allowable.  The statement is only an advisement that should claims 8 and 9 be found allowable, claims 10-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
New Grounds of Rejection
Double Patenting
6.	Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 21, and 27-33 of U.S. Patent No. 10,702,609 (Alten et al.  July 7, 2020). 
	The ‘609 claims are drawn to:
 1. A method of treating a patient who has cancer, comprising administering to the patient a population of transformed CD8+ T cells expressing at least one vector encoding a T cell receptor (TCR), wherein the TCR comprises SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 7 and SEQ ID NO: 9, or SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 19 and SEQ ID NO: 21, or SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31 and SEQ ID NO: 33, or SEQ ID NO: 37, SEQ ID NO: 39, SEQ ID NO: 43 and SEQ ID NO: 45, or SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55 and SEQ ID NO: 57, or SEQ ID NO: 61, SEQ ID NO: 63, SEQ ID NO: 67 and SEQ ID NO: 69, or SEQ ID NO: 73, SEQ ID NO: 75, SEQ ID NO: 79 and SEQ ID NO: 81, or SEQ ID NO: 85, SEQ ID NO: 87, SEQ ID NO: 91 and SEQ ID NO: 93, or SEQ ID NO: 97, SEQ ID NO: 99, SEQ ID NO: 103 and SEQ ID NO: 105, or SEQ ID NO: 109, SEQ ID NO: 111, SEQ ID NO: 115 and SEQ ID NO: 117, wherein each of SEQ ID NOs: 1, 3, 7, 9, 13, 15, 19, 21, 25, 27, 31, 33, 37, 39, 43, 45, 49, 51, 55, 57, 61, 63, 67, 69, 73, 75, 79, 81, 85, 87, 91, 93, 97, 99, 103, 105, 109, 111, 115, and 117 comprise at most one conservative amino acid substitution, wherein the TCR is capable of binding to a peptide consisting of the amino acid sequence of KVLEYVIKV (SEQ ID NO: 133) in a complex with an MHC class I molecule, and wherein the cancer is selected from non-small cell lung cancer, small cell lung cancer, renal cell cancer, brain cancer, gastric cancer, colorectal cancer, hepatocellular cancer, head and neck cancer, pancreatic cancer, prostate cancer, leukemia, breast cancer, Merkel cell carcinoma, melanoma, ovarian cancer, urinary bladder cancer, uterine cancer, gallbladder and bile duct cancer, esophageal cancer.
2. The method of claim 1, wherein the population of transformed cells are produced by a method comprising isolating a CD8+ T cell from a subject, transforming the cell with at least one vector encoding the TCR to produce a transformed cell, and expanding the transformed cell to produce the population of transformed cells.
3. The method of claim 2, wherein the subject is the patient.
4. The method of claim 2, wherein the subject is a healthy donor.
6. The method of claim 1, wherein the MHC class I molecule is HLA-A*02.
7. The method of claim 1, wherein the population of transformed cells are administered in the form of a pharmaceutical composition.
8. The method of claim 7, wherein the pharmaceutical composition comprises a chemotherapeutic agent selected from the group consisting of asparaginase, busulfan, carboplatin, cisplatin, daunorubicin, doxorubicin, fluorouracil, gemcitabine, hydroxyurea, methotrexate, paclitaxel, rituximab, vinblastine, and vincristine.
21. The method of claim 1, wherein the TCR comprises a CDR1α chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2α chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3α chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1β chain comprising the amino acid sequence of SEQ ID NO: 55, a CDR2β chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3β chain comprising the amino acid sequence of SEQ ID NO: 57.
27. The method of claim 1, wherein the cancer is selected from the group consisting of non-small cell lung cancer and small cell lung cancer.
28. The method of claim 1, wherein the cancer is colorectal cancer.
29. The method of claim 1, wherein the cancer is pancreatic cancer.
30. The method of claim 1, wherein the cancer is prostate cancer.
31. The method of claim 10, wherein the cancer is selected from the group consisting of non-small cell lung cancer and small cell lung cancer.
32. The method of claim 11, wherein the cancer is selected from the group consisting of non-small cell lung cancer and small cell lung cancer.
33. The method of claim 12, wherein the cancer is selected from the group consisting of non-small cell lung cancer and small cell lung cancer.

	Although the ‘609 claims do not explicitly teach that vector in the T-cells is an expression vector, it would have been obvious to one of skill in the art that the vector in the T-cells would be an expression vector so that the TCRs could be expressed in the cells.  Additionally, it would have been obvious to place the TCR in a pharmaceutical composition for administration and analysis. 
Conclusion
7.	All other objections and rejections recited in the Office Action of March 24, 2022 are withdrawn in view of Applicant’s amendments and arguments. 
8.	No claims allowed.
9.   	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642